Citation Nr: 0102529	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  95-28 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Whether the veteran's death in service was incurred in line 
of duty, so as to warrant dependency and indemnity 
compensation (DIC) for his surviving spouse.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran had active service from February 1984 to February 
1987, and from November 1987 until his death in service in 
April 1992.  The appellant is his surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a June 1994 RO decision that denied the 
appellant's claim for DIC based on a determination that the 
veteran's death in service was not in line of duty because he 
was AWOL when he died and his death was due to his own 
willful misconduct.  The Board remanded the case to the RO in 
November 1997.  In April 2000, the RO found that the veteran 
was not AWOL when he died, although the RO continued to hold 
that his death was due to his own willful misconduct and not 
in line of duty.  


FINDINGS OF FACT

1.  The veteran died in active service from injuries 
sustained in a fall.  

2.  It is not shown that the veteran's fatal fall in service 
was the result of his own deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences, nor is it shown that the fall 
was the result of abuse of alcohol or drugs.

3.  The veteran's widow claims DIC based on his death in 
service.




CONCLUSIONS OF LAW

The veteran's death in service was not the result of his own 
willful misconduct or abuse of alcohol or drugs; his death in 
service was in line of duty; and the criteria for an award of 
DIC to his surviving spouse have been met.  38 U.S.C.A. 
§§ 105, 1301, 1310 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.1, 3.301 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran had active service from February 1984 to February 
1987, and from November 1987 until his death in service in 
April 1992.  His surviving spouse has applied for DIC based 
on his death in service.

The veteran's certificate of his death, completed April [redacted], 
1992, reflects that he died on April [redacted], 1992, and his body 
was found at the Texaco storage tank yard.  The cause of his 
death was listed as "pending."  

An April 1992 Army Report of Casualty notes that the 
serviceman was on active duty status, off duty, at the time 
of his death.

On the report of the April 1992 autopsy, the pathologist 
noted that the serviceman was found within the confines of a 
large gas tank storage area, known for illegal drug activity.  
Due to the suspicious nature of death, the county medical 
examiner had assumed jurisdiction and authorized the autopsy.  
The autopsy examiner opined that the cause of death was 
pelvic and retroperitoneal hemorrhage secondary to pelvic 
separation and vascular injury, most likely due to a fall 
from a height.  The medical examiner found .026 mg/dl of 
benzoylecgonine (metabolite of cocaine) in the serviceman's 
blood.

The circumstances of the serviceman's death are addressed in 
an April 1992 investigative report by the local police 
department and a January 1993 Army investigative report by 
the Criminal Investigation Division (CID). 

The April 1992 police investigation noted that the serviceman 
was found inside a fenced gas tank storage area.  After 
setting forth the substance of the investigation, much of 
which had to do with reported illegal drug use, the 
investigating officer reported in June 1992 that after review 
of the autopsy report it was clear that the serviceman had 
died as a result of a fall from a great height.  There was no 
sign of foul play.  The investigating officer indicated that 
he had not reviewed the toxicology report.  It was 
recommended that the case be closed and cleared in that the 
victim had died due to a tragic accident.

The Army CID investigation report indicates that the 
serviceman's body was found by Texaco employees at about 8:45 
A.M. on April [redacted], 1992 near a gasoline storage tank in the 
Texaco storage tank yard.  He was transported to a hospital 
where he was pronounced dead on arrival.  It was reported 
that as part of an April 1992 autopsy, toxicology studies 
found .026 mg/dl metabolite of cocaine in the serviceman's 
blood.  The doctor who preformed the autopsy indicated that 
the amount of cocaine would generally not be enough to be 
considered an overdose and the effects of this drug on the 
deceased servicemember could not be determined.  The report 
concluded that the investigation disclosed that the 
circumstances surrounding the serviceman's death were 
equivocal, and the investigation did not prove or disprove 
that his death resulted from homicide, suicide, or accidental 
circumstances, and therefore the manner of death was 
undetermined.

A January 1994 formal line of duty investigation by the Army 
made no opinion on whether the injuries that led to the 
serviceman's death were incurred in the line of duty.

In July 1999, a VA physician reviewed the claims folder.  The 
doctor noted that the autopsy report indicated the veteran 
died from injuries most likely due to a fall from a height, 
and there was laboratory evidence of cocaine concentration of 
.026 mg/dl.  The VA doctor stated that it would be pure 
speculation to say whether the cocaine concentration in the 
vetean's blood at the time of his death was the cause of 
imbalance that occurred at the time of the fall.

In an April 2000 decision, the RO held that the veteran's 
death in service was the result of the his willful misconduct 
and not incurred in line of duty.  The RO stated that the 
proximate cause of his death was his wanton disregard for his 
own safety when he climbed over a security fence and climbed 
atop a storage tank at night, a dangerous act, without regard 
for the probable consequences of injury.  The RO acknowledged 
that the veteran was in duty status (not AWOL) at the time of 
his death.  The RO also acknowledged that, while there was 
evidence of cocaine abuse, such was not shown to be the 
proximate cause of death.

II.  Analysis

The RO held that the veteran's death in service in April 1992 
was the result of his own willful misconduct and not in line 
of duty, thus prohibiting DIC for his surviving spouse.  

DIC is payable to a surviving spouse (and certain other 
survivors) when a veteran dies of a service-connected 
disability.  38 U.S.C.A. § 1310.  For the purpose of DIC, the 
term "veteran" includes a person who died in active military 
service.  38 U.S.C.A. § 1301.

Service connection may be granted for disability due to 
injury or disease which was incurred in or aggravated by 
active service, in the line of duty and not the result of the 
veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 1110, 1131.  

An injury or disease incurred during active service will be 
deemed to have been incurred in line of duty when the person, 
at the time the injury was suffered or disease contracted, 
was in active service, whether on active duty or authorized 
leave, unless such injury or disease was a result of the 
person's own willful misconduct or abuse of alcohol or drugs.  
A service department finding that injury or disease was in 
the line of duty will be binding on the VA unless it is 
patently inconsistent with the requirements of laws 
administered by the VA.  38 U.S.C.A. § 105; 38 C.F.R. 
§ 3.1(m), 3.301.  

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  Willful misconduct 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  Mere technical violations of police 
regulations or ordinances will not per se constitute willful 
misconduct.  Willful misconduct will not be determinative 
unless it is the proximate cause of injury.  A service 
department finding that injury was not due to willful 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  38 C.F.R. §§ 3.1(n).

The evidence shows the veteran died in service due to a fall 
from a commercial oil storage tank.  Investigation by 
military and civil authorities revealed that the 
circumstances surrounding his death are ambiguous.  The 
service department did not make an official finding as to 
willful misconduct and line of duty.  In evaluating the 
evidence in the current VA claim, willful misconduct must be 
shown by a preponderance of the evidence.  Myore v. Brown, 9 
Vet.App. 498 (1996).  Thus, if the evidence supports the 
claim or is in relative equipoise, the appellant prevails.  
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  

The Board, like the military and civil authorities who 
investigated the veteran's death, is unable to determine the 
exact circumstances that led to the veteran's fatal fall from 
the oil storage tank or even what led him to be on the 
structure.  Because the serviceman died in the accident, he 
was unable to provide any information regarding the event.  
There were no witnesses to the accident.  While there is 
evidence that the veteran took cocaine prior to the incident, 
there is no clear evidence that such caused him to fall off 
the tower, and the Board agrees with the RO that substance 
abuse is not shown to be the proximate cause of the fatal 
fall.  As noted by the RO, the evidence suggests that the 
veteran had to climb a security fence and then the storage 
tank.  However, such may only have constituted a technical 
legal violation, and it cannot be said that the probable 
consequence of such an act is a fall from the tower. 

With application of the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)), the Board finds that the veteran's 
fatal fall in service was not the result of his own 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences, 
nor is it shown that the fall was the result of substance 
abuse.  The Board holds that the veteran's fall, injuries, 
and death in service were not the result of his own willful 
misconduct or abuse of alcohol or drugs.  It follows that his 
death in service was in line of duty.  Consequently, the 
appellant is entitled to DIC based on the veteran's death.





ORDER


The veteran's death in service was in line of duty, and the 
appellant's claim for DIC is granted.



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals


 

